Citation Nr: 0025404	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  97-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of shell fragment wounds of the right lower 
extremity, to include two scars and retained foreign bodies. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO) in which a rating in excess of 10 
percent for residuals of shell fragment wounds of the right 
knee, to include two scars and retained foreign bodies, was 
denied.  Since the VA examination reports reveal that the 
residuals of the shell fragment wounds involve not only the 
right knee, but also the right thigh, the issue is as stated 
on the title page.

When this case was first before the Board in July 1998, the 
additional issue of entitlement to a compensable rating for 
bilateral hearing loss was decided by the Board and the issue 
of a rating in excess of 10 percent for residuals of shell 
fragment wounds of the right lower extremity, to include two 
scars and retained foreign bodies, was remanded to the RO.  
In May 1999, the Board again remanded that issue for further 
development.

In a July 1999 statement, the veteran indicated that a 
compensable rating for his bilateral hearing loss was 
warranted.  This matter referred to the RO for appropriate 
action. 


REMAND

The veteran underwent a VA examination in April 1997, at 
which time range of motion of each knee was zero to 160 
degrees.  X-rays of the right knee were interpreted by the 
radiologist as showing posttraumatic and postoperative 
changes, bullet fragments in the soft tissue surrounding the 
knee and degenerative changes.  The clinical examiner noted 
that the X-rays showed a large shell fragment in the 
substance of the vastus lateralis at four inches above the 
knee joint.   

In July 1998, the Board remanded the claim for another VA 
examination to determine, inter alia, (1) whether there was a 
muscle injury, and, if so, the muscle group(s) involved and 
the severity of the injury; and (2) whether the right knee 
exhibited weakness, fatigability, incoordination, or pain on 
movement.  In October 1998, the veteran underwent another VA 
examination.  The examiner did not address the above-
mentioned questions.  Also, the October 1998 VA examination 
report contains conflicting information about the range of 
motion of the right knee.  Specifically, it was initially 
noted that the veteran had a full range of motion in both 
knees, from zero to 150 degrees.  However, the examiner noted 
that the veteran did not actively extend his right knee 
fully, that he lacked 10 to 15 degrees of full extension, and 
that he walked with a bent-knee limp.  Although the examiner 
also indicated that X-rays were taken and showed no arthritic 
changes, the actual X-ray report is not of record.  There was 
no indication as to whether there was or was not a shell 
fragment in the substance of the vastus lateralis 

In May 1999, the Board again remanded the claim for a VA 
examination to determine, inter alia, (1) the actual range of 
motion of the right knee; (2) whether there was a muscle 
injury, and, if so, the muscle group(s) involved and the 
severity of the injury; and (3) whether the right knee 
exhibited weakness, fatigability, incoordination, or pain on 
movement.  In August 1999, the veteran underwent another VA 
examination, which was performed by the October 1998 
examiner.  The examiner noted that on active straight leg 
raising the veteran could not fully extend his right knee 
whereas he could on the left.  The examiner also noted that 
the range of motion was zero to 152 degrees and that range of 
motion was comparable with the results from the April 1997 
and October 1998 VA examinations.  Thus, it is not entirely 
clear whether the veteran is capable of fully extending his 
right knee.  Nor does the examination report, including the 
reference to additional X-ray studies, clarify the matter of 
whether there is any muscle damage and identify any involved 
muscle group(s).  Additionally, although the examiner 
commented that there were no arthritic changes, the actual X-
ray report is not of record.  The examiner also did not 
comment on whether the right knee exhibited weakness, 
fatigability, incoordination, or pain on movement.  





Thus, the August 1999 VA examination did not comply with the 
directives of the May 1999 remand of the Board.  by the See 
Stegall v. West, 11 Vet. App. 268 (1998).

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should ask the veteran to 
provide the names and addresses of all 
physicians and facilities, VA and 
private, that have treated or evaluated 
the residuals of the shell fragment 
wounds of the right lower extremity since 
July 1999.  After obtaining any necessary 
authorization, the RO should then obtain 
any medical records not currently on 
file.

3.  The RO should try to obtain the 
actual X-ray reports from the October 
1998 and August 1999 VA examinations. 

4.  The RO should inform the veteran of 
the importance of a VA examination for 
his claim of an increased rating for 
residuals of a shell fragment wounds of 
the right lower extremity, and that, 
under 38 C.F.R. § 3.655, his claim will 
be denied if he fails to report for a VA 
examination without good cause.  
Notification of the examination date 
should also be documented in the claims 
folder. 

5.  The veteran should be afforded a 
comprehensive VA orthopedic examination 
by an examiner who has not previously 
examined him to determine the current 
manifestations and severity of the 
residuals of the shell fragment wounds of 
the right lower extremity.  The claims 
folder and a separate copy of this remand 
must be made available to the examiner, 
the receipt of which should be 
acknowledged in the examination report.  
Any indicated studies, including imaging 
studies, must be performed.  The 
veteran's history, current complaints, 
and examination findings must be reported 
in detail by the examiner.  

The examiner should report the veteran's 
active and passive range of motion of the 
right knee.  If there is limitation of 
motion, the examiner should state whether 
it appears to due to the service-
connected shrapnel wounds or whether it 
does not appear to have an organic basis.  
If there is any discrepancy noted between 
active and passive range of motion, 
including on extension of the knee, the 
examiner should comment on such, 
indicating the range of motion that seems 
valid and assessing the likely cause of 
the discrepancy if ascertainable.  If the 
veteran uses a cane, the examiner should 
comment on whether such use appears to be 
medically necessitated by the veteran's 
service-connected right knee disability.  

In view of the prior medical notation of 
a shell fragment in the substance of the 
vastus lateralis, the examiner should 
order any indicated diagnostic/imaging 
studies that would confirm or rule out 
that prior finding.  If there is a 
medical basis for concluding that there 
is any muscle damage, the examiner should 
identify any muscle groups affected by 
the shell fragment wounds, using the 
nomenclature in 38 C.F.R. §§ 4.55 and 
4.73, and comment on the degree of muscle 
damage (e.g., slight, moderate, 
moderately severe or severe).  If there 
is no medical basis for concluding that 
there is any muscle damage, the examiner 
should so state.  Regardless of whether 
the veteran does or does not have muscle 
damage, the examiner must indicate 
whether the right knee exhibits weakness, 
fatigability, incoordination, or pain on 
movement and the degree of additional 
functional loss due to any weakened 
movement, excess fatigability, 
incoordination, or pain on increased use, 
as a result of the wound.  The examiner 
should also comment on the functional 
limitations, if any, caused by the 
veteran's service-connected disability in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59.  

All findings should be reported in detail 
and the foundation for all conclusions 
should be clearly set forth.  A 
comprehensive report that addresses the 
aforementioned should be provided and 
associated with the claims folder.  The 
actual reports of any X-rays or other 
diagnostic studies should be associated 
with the claims folder.  

6.  The RO should then review the 
examination report to ensure that it is 
responsive to the Board's multiple 
instructions.  If not responsive, it 
should be amended by the examiner so that 
the case will not have to be remanded 
again.

7.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the issue of an 
increased rating for residuals of shell 
fragment wounds of the right lower 
extremity, to include whether service 
connection is warranted for arthritis of 
the right knee. Consideration should be 
given to all potentially applicable 
rating criteria, to include the old and 
new criteria related to muscle injuries, 
and application of 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.56, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995), as 
warranted.  If the veteran is found to 
have arthritis in the right knee and such 
is deemed related to the service-
connected injury, consideration must be 
given to whether it meets the criteria 
for a separate rating.  See VAOPGCPREC 
23-97 (July 1, 1997).  If the injury is 
rated on muscle damage, the RO should 
specify whether the "old" or "new" 
criteria are more favorable to the 
veteran and the reasons for its 
determination.  See VAOPGCPREC 3-2000 
(April 10, 2000).  For any new issues 
that are adjudicated, the veteran must be 
notified of the need to file a notice of 
disagreement if he disagrees.  If the 
benefit on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case covering such issues, to include any 
applicable laws and regulations not 
previously included, and given the 
opportunity to respond thereto.  See 
Manlincon v. West, 12 Vet. App. 238 
(1999).  No action is required of the 
appellant until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


